Citation Nr: 1205608	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  05-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for right knee instability currently rated 20 percent disabling.

2.  Entitlement to an increased rating for right knee traumatic arthritis with limitation of extension currently rated 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied an increased rating for right knee instability and proposed to reduce a 20 percent rating for right knee limitation of extension to 10 percent.  In a December 2004 rating action, the RO effectuated the proposed reduction.  The Veteran appealed both rating decisions.

In September 2008, the Board determined that the rating reduction was improper, restored the 20 percent rating for limitation of extension, and remanded the matter of increased ratings for additional development.  The case was also remanded in October 2010 for additional development.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, n light of the evidence of record, the issue of entitlement to TDIU is a part of the Veteran's claim for increased rating for his right knee disability.  Thus, this issue is included on appeal, as noted on the title page.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's right knee disability has manifested with no more than moderate instability. 

2.  Throughout the entire appeal period, traumatic arthritis of the right knee has manifested by pain, flexion limited to no less than 90 degrees, and limitation of extension to no more than 15 degrees, including on repetitive movement. 

3.  The Veteran is service-connected for right knee instability, rated 20 percent disabling and right knee traumatic arthritis with limitation of extension, rated 20 percent disabling; his service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment of a sedentary nature.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 percent for right knee instability are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2011).

2.  The schedular criteria for an evaluation in excess of 20 percent for traumatic arthritis right knee, with limitation of extension, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5010, 5260, 5261 (2011).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in March 2005 after the initial adjudication of the Veteran's claim.  A letter sent in November 2008 provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that these letters were issued after the initial rating decision, the Board notes that the claim was thereafter readjudicated by way of supplemental statements of the case, to include in April 2008 and September 2011.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and private and VA treatment record have been obtained.  Records from the Social Security Administration (SSA) were also obtained and he has been provided with VA examinations in connection with the present claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Further, he declined a hearing related to his present claim.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

Finally, this case was remanded by the Board in September 2008 and October 2010 for additional development, to include obtaining VA treatment records, SSA records, and providing VA examinations.  These directives have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Increased Rating

The Veteran seeks higher ratings for his service-connected right knee disability.  Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003 (2011).  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 and 5259 (2011).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees and a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, and a 20 percent rating for limitation to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).  

The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2011).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Veteran was afforded a VA examination in June 2004.  He reported symptoms of constant right knee pain.  Flare-ups were reportedly caused by any walking, standing, kneeling or crawling.  He reported that the knee frequently gave out and caused him to fall.  He also reported occasional locking and frequent swelling.  Weakness and occasional stiffness were also noted.  He denied use of a knee brace but reported that he walked with a cane for stability and pain relief.  He also reported that he was unable to enjoy recreational activities and perform some household chores.  He was employed part-time assembling furniture.  He reported that his position was sedentary and thus his knee did not interfere with his job duties.  Objectively, the examiner noted joint line tenderness at the medial and lateral joint lines and an absent patella.  Flexion was possible from 0 to 105 degrees and extension was from 0 to 5 degrees, both with pain.  There were no additional limitations on repetitive range of motion testing.  Lachman's test was negative and there was no motion with varus and valgus testing.  Mild swelling inferiorly was noted as was overall bony enlargement consistent with osteoarthritis.  Posture and gait were normal, although the Veteran ambulated with a cane.  A limping gait was not observed.  X-rays revealed cartilage loss with reactive spurring; medial compartment of the knee; and resection of the patella.  The diagnosis was moderate to severe degenerative arthritis of the medial compartment right knee and status post patellar excision.  

Private treatment records dated in April 2004 reflect that the Veteran was evaluated for recently worsened right knee pain, especially on the lateral side of his knee.  He reported that he had a couple of falls recently and had started using a cane.  On physical examination, his knee was significant for well-healed surgical scars and an absent patella.  He had medial and lateral joint line tenderness.  He was stable to varus stress, opened up to 1+ on valgus stress, and was stable on Lachman's test.  Range of motion was limited to 10 degrees of extension and 110 degrees of flexion.  X-rays showed right knee osteoarthritis, status post patellectomy.

VA treatment records from October 2003 through October 2009 show intermittent treatment for right knee pain.  When seen in October 2003, the Veteran reported progressive right knee pain.  Objectively, he had a range of motion from -10 to 110 degrees in the right knee.  There was medial and lateral tenderness but the knee was stable.  X-rays revealed moderate degenerative changes.  When seen in April 2004, the Veteran reported that he was unable to work more than half a day and was unable to walk more than 50 yards due to right knee pain.  On physical examination, he had a healed parapatellar incision and absent patella.  Range of motion was -5 degrees of extension to 120 degrees of flexion.  He had medial and lateral joint line tenderness.  He had a negative Lachman's and pivot, but a positive step-off.  Sensation and vascular examination were intact.  Additional treatment notes show that the Veteran fractured his toe in April 2004 and was given a cane to assist with ambulation.  X-rays in November 2004 showed a complete loss of right knee medial joint space and severe degenerative joint disease.  Upon brief evaluation in December 2004, he was noted to move about freely without any obvious limitation or pain; however, subsequent treatment notes do show that he ambulated with a cane.

The Veteran underwent a VA examination in October 2009.  He reported that he was unable to work after having been hospitalized with congestive heart failure in 2006, but that he now was unable to work due to 'a combination of all of his conditions.'  Current treatment for his right knee consisted of only pain medication.  He reported that he could only stand for two to three minutes without moving and could walk less than 25 yards.  He must sit to complete household chores and in the shower.  He reported pain with any weight bearing, but denied any significant flare-ups.  On physical examination, the Veteran was noted to have several right knee scars that were nontender, flat, hypopigmented, and moved freely with the surrounding skin.  No tissue loss, keloid, functional imitations, disfigurement or asymmetry was noted.  Range of motion in the right knee was from 0 to 90 degrees of flexion and extension to 15 degrees.  There was no painful motion, tenderness, spasms, edema, and fatigability, lack of endurance, weakness, instability, or loss of function with repetitive use.  The medial and lateral collateral ligaments were stable.  Anterior and posterior cruciate ligaments were also stable.  McMurray's was positive.  The patella was absent.  No instability was found.  The examiner noted that the Veteran had general imbalance and was unable to do heel walking and heel-to-toe walking because of that.  The impression was marked degenerative joint disease of the right knee status post patellectomy with moderate functional limitation.

The Veteran underwent a VA examination in December 2010.  The Veteran reported no effect on his activities of daily living other than that he could not stand in the shower for more than three or four minutes at a time; he must sit on a stool to shower and shave; use grab bars; and use of a single pronged cane when walking.  He did not report any effect on his usual occupation.  He denied receiving treatment from orthopedics or physical therapy since 2004, but stated that a right knee replacement was recommended in 2004.  Currently, he reported symptoms of pain, swelling, weakness, and instability.  He indicated that the pain and weakness occurred constantly, swelling occurred once a weekly, and instability occurred several times a week.  No stiffness was reported.  He reported that he stays in a chair most of the day and us unable to walk more than 15-20 yards (at a less than normal speed) and that he falls four to five times a week.  Assistive devices included use of a lift chair, a lift commode, grab bars, and a cane (prescribed for a prior toe fracture, but used as a stabilizer when walking).  The Veteran reported that he last worked as a civilian in February 2006 and was receiving SSA disability benefits for "everything," including his heart, back, and legs.  He had former employment as a truck driver, a rubber plant employee, Pizza Hut manager, selling insurance, and furniture assembly.  

On physical examination, the Veteran was noted to have several right knee scars that were all nontender, flat, hypopigmented, and moved freely with the surrounding skin.  No tissue loss, keloid, functional imitations, disfigurement or asymmetry was noted.  Range of motion in the right knee was from 0 to 90 degrees of flexion and extension to 15 degrees.  Range of motion was limited by pain.  There was no loss of function with repetitive use.  Flexion was painful, but there was no weakened movement or excess fatigability.  The medial and lateral collateral ligaments were stable.  Anterior and posterior cruciate ligaments were also intact.  McMurray's was positive.  The patella was absent.  No instability was found on exam.  The examiner noted that there was swelling and tenderness anteriorly.  The impression was marked degenerative joint disease of the right knee status post patellectomy with moderate functional limitation.  The diagnosis was marked degenerative joint disease of the right knee, status post medial meniscal resection x2, patellar shaving x2, patellectomy, and spur resection of lateral knee.  The examiner opined that functional limitation was moderate based on the Veteran's testimony, gait abnormality, swelling and tenderness, and recommendation to have right knee replacement in 2004.

As indicated, the Veteran is currently in receipt of a 20 percent rating for moderate instability, pursuant to DC 5257.  The Board finds that the evidence does not support the assignment of a higher rating.  Although the Veteran reports use of a cane to assist with ambulation and has reported weekly episodes of falling, the outpatient treatment records are negative for any clinical findings of subluxation or give-way of the knee.  The Board observes further that during the June 2004, October 2009 and December 2010 VA examinations, all of the clinical tests were negative for instability.  Therefore, the evidence reflects no more than moderate instability of the right knee.  A higher rating for instability is not warranted as severe instability has not been shown for any period of time covered by this appeal.  

The Veteran also is currently in receipt of a 20 percent rating for painful limited extension, pursuant to DCs 5010 and 5261.  The next highest rating under DC 5261 is 30 percent and requires that extension is limited to 20 degrees or more.  Throughout the appeal, right knee traumatic arthritis has manifested with characteristic pain and some limitation of motion on objective testing.  However, the evidence shows that right knee extension was limited to no more than -10 degrees in October 2003 and to -5 degrees in April 2004.  Extension was possible to no greater than -5 degrees at the June 2004, and no greater than -15 degrees at the October 2009 and December 2010 VA examinations, including after repetitive movement and even though the motion may have been painful.  As extension has not been limited to 20 degrees or more over the course of the appeal, even with consideration of the DeLuca precepts, a higher rating is not warranted for any period of time covered by this appeal.  

The Board also has considered whether a separate rating may be assigned for limitation of flexion, pursuant to VAOPGCPREC 9-2004.  A minimal compensable evaluation for limitation of flexion requires knee flexion to be limited to 60 degrees or less.  See 38 C.F.R. § 4.71a, DC 5260.  In this case, flexion in the right knee has been possible to no less than 90 degrees at every evaluation shown in the VA and non-VA treatment records and at the June 2004, October 2009 and December 2010 VA examinations, including after repetitive movement and even though the motion may have been painful.  Thus, a separate compensable rating for limitation of flexion is not warranted for any period of time during this appeal even with consideration of the DeLuca precepts.  VAOPGCPREC 9-2004. 

The Veteran reports symptoms of pain and effusion into the right knee joint; however, DC 5258 is inapplicable as there is no evidence of dislocated semilunar cartilage.  Consideration of DC 5259 for symptomatic removal of semilunar cartilage is appropriate, as the record reflects a history of partial meniscectomies (secondary to a right knee medical meniscectomy with patellar shaving in February 1969 and right arthrotomy with resection of the anterior horn medial meniscus and repeat patellar shaving in May 1970).  The Veteran's right knee is also considered "symptomatic" as he has chronic pain and reports functional limitation with prolonged standing or walking.  However, in this case the Board notes that a separate rating for symptomatic removal of semilunar cartilage is not appropriate. 

The provisions of 38 C.F.R. 4.14 (2011) prohibit the evaluation of the same disability under various diagnoses, and provide that the evaluation of the same manifestations under different diagnoses is to be avoided.  Separate evaluations are, however, available when none of the manifestations of the disabilities at issue overlap.  Esteban v. Brown, 6 Vet. App. 259, 261-2 (1994).  While on its face, removal of the semilunar cartilage would not overlap with the already compensated traumatic arthritis, the symptomatology of these conditions does overlap.  Diagnostic codes 5010 and 5261 contemplate limitation of motion.  See VAOPGCPREC 9-98.  The Veteran's pain is also contemplated under the evaluation for arthritis under DC 5010.  The Veteran's instability is contemplated under DC 5257.  Because the symptomatology of the removal of semilunar cartilage overlaps with that of arthritis and instability, separate evaluations are prohibited under 38 C.F.R. § 4.14. 

The Board has found no other diagnostic codes which would provide higher or separate ratings for the Veteran's right knee disability.  There is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint; malunion or nonunion of the tibia and fibula, therefore Diagnostic Codes 5256 and DC 5262 are not applicable.  

Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period covered by this claim.  In addition, the Board finds that the current ratings adequately portray the Veteran's functional loss due to pain, as well as the degree of loss of function due to weakened movement, excess fatigability, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated by the compensable ratings currently assigned.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's right knee disability for the entire period of time during the pendency of this appeal.  The right knee disability is productive of pain, moderate instability, limitation of motion, and functional impairment.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's right knee disability and referral for consideration of extraschedular rating is not warranted. 


TDIU

The Veteran asserts that he is unemployed, at least in part, due to his right knee disability; therefore, the issue of entitlement to TDIU is raised by the record. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the Veteran to prevail on his TDIU claim, it is necessary that the record reflect some factor which takes his case outside the norm of other such Veterans.  38 C.F.R. §§ 4.1, 4.15 (2011).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

In this case, service connection is in effect for residuals of right knee traumatic arthritis (20 percent) and moderate right knee instability (20 percent), for a total combined evaluation of 40 percent.  Therefore, the Veteran does not meet the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).

A TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  In this case, the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  Thus, the question becomes whether the Board should remand this case to the RO for submittal of the claim to the Director of the Compensation and Pension Service for extraschedular consideration.

The Board acknowledges that the Veteran exhibits some occupational impairment due to his service-connected right knee disability, as evidenced by his combined 40 percent rating.  However, on careful review of all evidence the Board finds that such impairment is adequately reflected in the disability evaluations he currently receives.  The cumulative evidence shows the Veteran's service-connected residuals of right knee traumatic arthritis with limitation of flexion and right knee instability, in and of itself, is not shown to preclude employment.  Indeed, at the October 2009 VA examination, the Veteran reported that he was unable to work after being hospitalized with congestive heart failure in 2006 and acknowledged that he is unable to work due to a combination of all of his conditions.  There is no objective medical evidence of record that indicates that the Veteran's service-connected right knee disabilities would preclude sedentary employment.  The Board is aware that the Veteran is in receipt of SSA disability benefits; however, he was found disabled due to his right knee and his chronic heart failure.  In addition, the SSA Physical Residual Functional Capacity Assessment showed that he was considered to be physically able to occasionally lift up to 20 pounds and frequently lift up to 10 pounds, and was unlimited in his ability to push and pull.  He was also considered able to stand and walk (with normal breaks) for a total of about 6 hours in an 8-hour work day and sit for a total of about 6 hours in an 8-hour work day.  This demonstrates that he would be able to work in a sedentary position.  The Board further notes that SSA determinations as to employability are not considered binding on VA as SSA subscribes to different statutory and regulatory criteria.  Collier v. Derwinski, 1 Vet. App. 413 (1991).  While the Board may be sympathetic to the Veteran's physical situation, the evidence of record does not warrant referral of this claim to the Director of the Compensation and Pension Service for extraschedular consideration. 

ORDER

An increased rating for right knee instability is denied.

An increased rating for traumatic arthritis of the right knee with limitation of extension is denied.

Entitlement to a TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


